DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a vitrector, classified in A61F9/00736.
II. Claims 8-11, drawn to a method for removing floaters from the vitreous of the eye, classified in A61F9/00763.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used for another and materially different process, such as in a biopsy procedure to collect a tissue sample from an organ such as the liver.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
During a telephone conversation with Michael Hamlin on 12/28/21 a provisional election was made without traverse to prosecute the invention of group II, claims 8-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/8/20 and 11/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  However, on the IDS submitted 3/8/20, the “Heeren” and “Czaja” document numbers are improperly presented on the form.  The Heeren document number should read --2018/0311074-- and the Czaja document number should read --2016/0166433--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josephberg (US 5,716,363).
	Regarding claim 8, Josephberg discloses (Figures 1-5b) a method for removing floaters from the vitreous of an eye (see NOTE 2 below), comprising the steps of: forming a single insertion entry port through the pars plana and sclera of the eye (Figure 1; Column 1, lines 44-57 and Column 4, lines 46-57) by using a vitrector (10) comprising a hand piece (12), a shaft (54) fixedly attached at a first end thereof to a first end of said hand piece, and a sharply pointed needle tip (62) fixedly connected to a second end of said shaft for piercing the pars plana and sclera 13of the eye; and pneumatically driving a pneumatically driven guillotine cutter (70) incorporated within said shaft for cutting and removing floaters from the vitreous of the eye (see NOTE 2 below).  NOTE 1: the figures present an electrically driven configuration, but in Column 6, lines 7-9, Josephberg discloses that the guillotine cutter can be mechanically, electrically, or pneumatically actuated.  NOTE 2: the preamble has been evaluated to determine whether the recited purpose or intended use results in a structural/manipulative difference between the claimed invention and the prior art.  Josephberg discloses an apparatus and method for removing diseased vitreous from the eye.  The recited purpose/intended use of removing floaters from the vitreous of the eye would not result in a structural or manipulative difference between the apparatus and method disclosed by Josephberg, because floaters result from aging of the vitreous (disclosed by the Applicant in paragraph 0005 of the Specification), and Josephberg discloses an apparatus for and method of removing vitreous from the eye.  See MPEP 2111.02 (II).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Josephberg (US 5,716,363) in view of McDonell (US 9,498,378 B2).
Regarding claim 9, Josephberg discloses that the guillotine cutter can be mechanically, electrically, or pneumatically actuated.  However, Josephberg fails to explicitly disclose operatively connecting a source of pneumatic air to a second end of said hand piece such that said source of pneumatic air is pneumatically connected to said pneumatically driven guillotine cutter.
In the same field of endeavor, McDonell teaches (Figures 1-5) a vitrector (100) comprising a hand piece (102), a shaft (106) fixedly attached at a first end thereof to a first end of said hand piece, and pneumatically driving a pneumatically driven guillotine cutter (149) incorporated within said shaft for cutting and removing vitreous of the eye.  McDonell teaches operatively connecting a source of pneumatic air to a second end of 
It would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Josephberg to include operatively connecting a source of pneumatic air to a second end of said hand piece such that said source of pneumatic air is pneumatically connected to said pneumatically driven guillotine cutter, as taught by McDonell, in order to reciprocate the guillotine cutter at the designated cutting rate (McDonell, Column 8, line 65 - Column 9, line 1).
Regarding claim 11, Josephberg discloses operatively connecting said aspiration line (106) to said hand piece (12, via fluid port 52) such that said aspiration line is fluidically connected to said pneumatically driven guillotine cutter.  However, Josephberg fails to disclose it is operatively connected at a second end of said hand piece.  
In the same field of endeavor, McDonell teaches (Figures 1-5) a vitrector (100) comprising a hand piece (102), a shaft (106) fixedly attached at a first end thereof to a first end of said hand piece, and pneumatically driving a pneumatically driven guillotine cutter (149) incorporated within said shaft for cutting and removing vitreous of the eye.  McDonell teaches operatively connecting an aspiration line to a second end of said hand piece (via fluid port 131) such that said aspiration line is fluidically connected to said pneumatically driven guillotine cutter.
In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Charles (US 2014/0074011 A1) also discloses that “degenerated or liquefied vitreous body can lead to floater formation (e.g., cellular debris and deposits of various size, shape, consistency, refractive index, and motility within the eye's normally transparent vitreous humor which can obstruct vision), posterior vitreous detachment, epimacular membrane macular schisis, macular hole, vitreomacular traction, and possible retinal breaks and detachment, all of which may result in a loss of vision” (paragraph 0001).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771

/DIANE D YABUT/Primary Examiner, Art Unit 3771